    Case 6:06-cr-60011-AA       Document 387     Filed 03/08/21    Page 1 of 1




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT JOSEPH DIBEE

                     UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                  Case No. 6:06-cr-60011-AA-1
                  Plaintiff,
                                            MOTION TO CONTINUE STATUS
                                            CONFERENCE
                     vs.


 JOSEPH DIBEE,

 Defendant(s).


       Joseph Dibee, through counsel, Matthew Schindler, moves the Court to

continue the status conference from March 10, 2020 at 9:30 am for approximately

30 days. The government and defense are continuing to work through discovery

issues on the case. There is nothing emergent that requires the court’s attention so

Mr. Dibee requests the status conference be continued for 30 days.



                                   Respectfully submitted on March 8, 2021.



                                   s/Matthew Schindler
                                   Matthew A. Schindler, OSB#964190
                                   Attorney for Joseph Dibee

Page 1 –MOTION TO CONTINUE STATUS CONFERENCE
